 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

10

11 BERKELEY UNIFIED SCHOOL DISTRICT,                      CASE NO. 3:18-cv-06968-MMC

12                       Plaintiff,                       [PROPOSED] ORDER

13             vs.
                                                          Judge:           Hon. Maxine M. Chesney
14 A.B.T.,

15                       Defendant.

16

17

18            Pursuant to the stipulation of the Parties and good cause appearing, it is HEREBY
19 ORDERED that:

20            The compensatory order, including the compensatory remedies and training provided
21 therein, of the California Office of Administrative Hearings in Case No. 2018030517 is

22 VACATED in its entirety.

23 IT IS SO ORDERED.

24
     DATED: February ___,
                     24 2020
25

26

27                                                 Hoon.
                                                   Hon.
                                                      n Maurine
                                                          Maurine M. Chesney
                                                   United
                                                   U  itt d St
                                                            States
                                                               t DiDistrict
                                                                      t i tCCourtt JJudge
                                                                                      d
28
     233-292/4443739.1

                                                      3                          Case No. 3:18-cv-06968-MMC
                                       STIPULATION AND PROPOSED ORDER
